Citation Nr: 1815279	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  13-23 365	)	DATE
	)
	)	

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a bilateral foot disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Freeman, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Marine Corps from July 1988 to July 1992, including combat service in Kuwait during Operation Desert Shield/Desert Storm.

His awards and decorations included the Combat Action Ribbon; Southeast Asia Service Medal; and Kuwait Liberation Medal.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in Houston, Texas (RO).  

This claim was previously remanded in September 2017 for further development.

In May 2017, the Veteran testified before the undersigned at a video conference hearing.  A copy of the transcript has been associated with the claims file.    


FINDING OF FACT

The Veteran's pre-existing pes planus was not aggravated by his active military service.


CONCLUSION OF LAW

The criteria for service connection for a bilateral foot disability have not been met.  
38 U.S.C. §§ 1110, 1153 (2012); 38 C.F.R. §§ 3.303, 3.306 (2017).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his pre-existing pes planus was aggravated by his military service.  

Service connection may be granted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in or aggravated by active military service.  See 38 U.S.C. § 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

For purposes of establishing service connection, every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C. § 1111.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304 (b).

If a preexisting disorder is noted upon entry into service, a veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder.  38 U.S.C. § 1153; 38 C.F.R. § 3.306; see Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  In that case, 
38 U.S.C. § 1153 applies and the burden falls on the veteran to establish an increase in severity.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under § 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  See 38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417; Wagner, 370 F. 3d at 1096. Significantly, clear and unmistakable evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  38 C.F.R. § 3.306 (b).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306 (b).  Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition as contrasted to symptoms is worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993).

Service treatment records indicate that upon entry into active military service, an August 1987 enlistment examination noted moderate, asymptomatic pes planus.

Because the Veteran's pre-existing pes planus was noted on entry into service, the Veteran cannot bring a claim for service connection for pes planus, but can only bring a claim for service-connected aggravation of pes planus, and the burden falls upon the Veteran to establish aggravation.  See Jensen, 19 F.3d at 1417.  Therefore, this case turns on whether the Veteran's pre-existing pes planus was aggravated by his active military service.

The Veteran was treated for various foot problems in-service.  In August 1988, he presented twice for treatment of painful, open blisters, and was assigned three days of light duty.  In May 1990, he was treated twice for swelling and blisters after a sea urchin's tentacles embedded in the arch of the Veteran's foot, for which he was assigned three weeks of light duty.  In April 1992, the Veteran was treated for foot pain after stepping on thorns, and the assessment was plantar warts.  

Upon discharge, a May 1992 Report of Medical Examination noted normal feet and the Veteran denied any foot trouble.  

In May 2005, the Veteran received an examination for enlistment into the Navy Reserves and his feet were noted as normal with no report of foot trouble.  

The evidence shows the Veteran began seeking treatment for foot pain in 2011.  A June 2011 treatment note indicates the Veteran complained that the outside and bottom of his feet hurt and he received temporary relief from inserts.  There are also various records indicating ongoing treatment for chronic foot pain since 2015.   In addition, VA treatment records confirm the Veteran has been diagnosed with plantar fasciitis.

The Veteran received a VA examination in May 2013.  The Veteran told the examiner that he did not have pes planus on active duty, but the examiner noted that the August 1987 enlistment examination demonstrated pes planus prior to active duty.  The examiner opined that the Veteran's current pes planus was less likely than not (less than 50 percent probability) caused by or the result of active duty and that there was no aggravation shown.  However, the opinion did not address the lay statements of record regarding the Veteran's foot condition, or whether there was any increase in the disability due to the natural progress of the condition.  As such, the Board remanded this matter in September 2017 for an addendum opinion to address the foregoing. 

In an October 2017 addendum opinion, the VA examiner found that pes planus clearly and unmistakably existed prior to service, and was not aggravated beyond its natural progression by an in-service event, injury or illness.  The examiner reviewed the medical evidence and lay statements of record, including those specified in the Board's prior remand.  It was noted that the Veteran's in-service foot complaints were unrelated to pes planus, and that the Veteran began treating for foot pain in 2011, nearly 20 years after separation.  The examiner reviewed the Veteran's May 2017 hearing testimony regarding his use of his feet in the military and his reluctance to seek medical care for pain, along with his platoon sergeant's statement as to the rigor of Marine training.  Notwithstanding, the examiner stated that it did not make sense that the Veteran denied any foot trouble upon discharge from active duty, as he would no longer be a Marine.  Additionally, the examiner noted that the Veteran did seek medical attention several times on active duty for other foot disorders, and that it seemed the Veteran would seek care for significant foot pain.  Ultimately, the examiner found that there is there was no evidence of aggravation of pes planus due to service.  

Based on the foregoing, the Board finds that the most probative evidence of record establishes that the Veteran's bilateral pes planus was clearly and unmistakably not aggravated by his active military service.  The Board notes that medical opinions are regarded as more probative when they include clear conclusions and supporting data with a reasoned analysis connecting the data and the conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Moreover, the examiner should clearly and rationally consider all procurable and assembled evidence in arriving at a conclusion.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  The Board places high probative weight on the October 2017 VA opinion of record, as it included consideration of the Veteran's claims file, including medical history and lay statements, and provided adequate rationale for the opinion that it was clear and unmistakable that the Veteran's pes planus was not aggravated by his active military service and that there was no natural progression of pes planus due to military service.  The Board notes that there is no medical evidence of record to the contrary.   

The Board has considered the Veteran's lay statements regarding his foot condition, as well as the lay statements by the Veteran's wife and former platoon sergeant, and finds that each are competent to describe the Veteran's symptoms or matters within their own personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, and 1376-77 (Fed. Cir. 2007).  However, without medical training, they have not demonstrated the competency to opine on a complex question such as aggravation of pre-existing pes planus.  See id.  As such, the Board assigns little probative weight to the Veteran's assertions that his pes planus resulted from his military service.  Similarly, the Board assigns little probative value to the other lay statements of record stating that the Veteran's condition is due to his military service.  Accordingly, the Board finds that the Veteran's preexisting pes planus was not aggravated by his active duty service and service connection is not warranted.  

As the weight of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   


ORDER

Service connection for a bilateral foot disability is denied. 




____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


